    Case: 1:19-cv-00588-TSB-KLL Doc #: 34 Filed: 05/12/20 Page: 1 of 2 PAGEID #: 473




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

    MARY FARRIER,                                 :        Case No. 1:19-cv-588
                                                  :
          Plaintiff,                              :        Judge Timothy S. Black
                                                  :
    vs.                                           :        Magistrate Judge Karen L. Litkovitz
                                                  :
    GEORGE LEICHT, et al.,                        :
                                                  :
           Defendants.                            :

                           DECISION AND ENTRY
               ADOPTING THE REPORT AND RECOMMENDATION
           OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 25) AND
                  TERMINATING THIS CASE IN THIS COURT

          This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings and, on January 28, 2020, submitted a Report and

Recommendation, recommending that the Court: (1) grant two pending motions to

dismiss; and (2) dismiss Plaintiff’s claims against Defendants. (Doc. 25). Plaintiff has

filed numerous objections to the Report and Recommendation.1 (Docs. 26, 27, 30, 31,

33). Plaintiff has also filed a motion to start selecting jurors after the COVID-19

pandemic clears. (Doc. 32).



1
  Plaintiff’s objections are not well-taken. (Docs. 26, 27, 30, 31, 33). The objections restate the
allegations/arguments set forth in Plaintiff’s previous filings. (Docs. 1, 14, 15, 17, 18, 19, 20, 21,
23, 24). The Magistrate Judge has already considered these allegations/arguments in the Report
and Recommendation, and the Magistrate Judge has already concluded that, notwithstanding
them, Plaintiff’s claims against Defendants must fail under Fed. R. Civ. P. 12(b)(1) and 12(b)(6).
(Doc. 25). This Court agrees entirely with the Magistrate Judge’s well-reasoned analysis.
Accordingly, the objections are overruled.
    Case: 1:19-cv-00588-TSB-KLL Doc #: 34 Filed: 05/12/20 Page: 2 of 2 PAGEID #: 474




         As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation should be and is hereby adopted in its entirety.

         Accordingly, for the reasons stated above:

         1.      Plaintiff’s objections (Docs. 26, 27, 30, 31, 33) are OVERRULED;

         2.      The Report and Recommendation (Doc. 25) is ADOPTED;

         3.      The pending motions to dismiss (Docs. 8, 12) are GRANTED;

         4.      Plaintiff’s claims against Defendants are DISMISSED;

         5.      Plaintiff’s motion to start selecting jurors after the COVID-19 pandemic
                 clears (Doc. 32) is DENIED as moot; and

         6.      The Clerk shall enter judgment accordingly, whereupon this case is
                 TERMINATED from this Court’s docket.2

         IT IS SO ORDERED.

Date:         5/12/2020                                              s/Timothy S. Black
                                                                  Timothy S. Black
                                                                  United States District Judge


2
  Plaintiff asks the Court to extend the deadline by which she must appeal this Order. (Doc. 26 at
4). Plaintiff argues that a multi-month extension is appropriate, because she is a pro se party
who is advanced in years. (Id.) The Court cannot grant Plaintiff’s request. Under Fed. R. App.
P. 4(a)(5), the Court can only extend the notice of appeal deadline if the party seeking the
extension makes a showing of either excusable neglect or good cause. See Nicholson v. City of
Warren, 467 F.3d 525, 526 (6th Cir. 2006). Moreover, an extension, under Fed. R. App. P.
4(a)(5), cannot “exceed 30 days after the prescribed time or 14 days after the date when the order
granting the motion is entered, whichever is later.” Here, Plaintiff’s general assertion, that she is
a pro se party who is advanced in years, fails to establish either excusable neglect or good cause.
See Pitts v. Horton, No. 86-7672, 1987 WL 44598, at *1 (4th Cir. 1987); cf. Ganenas v. Merit
Sys. Prot. Bd., No. 95-3004, 1995 WL 113501, at *1 (Fed. Cir. 1995). Additionally, Plaintiff’s
requested extension far exceeds that permitted by Fed. R. App. P. 4(a)(5). Accordingly,
Plaintiff’s request is DENIED.

                                                 2
